Exhibit 10.6

OAKTREE ACQUISITION CORP.

333 South Grand Avenue, 28th Floor

Los Angeles, CA 90071

July 22, 2019

Oaktree Acquisition Holdings, L.P.

333 South Grand Avenue, 28th Floor

Los Angeles, CA 90071

Ladies and Gentlemen:

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
Oaktree Acquisition Corp. (the “Company”) and continuing until the earlier of
(i) the consummation by the Company of an initial business combination or
(ii) the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”), Oaktree Acquisition Holdings, L.P. shall take steps directly or
indirectly to make available to the Company certain office space, secretarial
and administrative services as may be required by the Company from time to time,
situated at 333 South Grand Avenue, 28th Floor, Los Angeles, CA 90071 (or any
successor location). In exchange therefore, the Company shall pay Oaktree
Acquisition Holdings, L.P. a sum of $10,000 per month, respectively, on the
Effective Date and continuing monthly thereafter until the Termination Date.
Oaktree Acquisition Holdings, L.P. hereby agrees that it does not have any
right, title, interest or claim of any kind in or to any monies that may be set
aside in a trust account (the “Trust Account”) that may be established upon the
consummation of the IPO (the “Claim”) and hereby waives any Claim it may have in
the future as a result of, or arising out of, any negotiations, contracts or
agreements with the Company and will not seek recourse against the Trust Account
for any reason whatsoever.



--------------------------------------------------------------------------------

Very truly yours,

OAKTREE ACQUISITION CORP.

By:

 

/s/ Alexander Taubman

Name:

 

Alexander Taubman

Title:

 

President and Chief Financial Officer

AGREED TO AND ACCEPTED BY:

OAKTREE ACQUISITION HOLDINGS, L.P.

By: Oaktree Acquisition Holdings GP Ltd., its general partner

By: Oaktree Capital Management, L.P., its Director

 

By:

 

/s/ Brian Price

Name:

 

Brian Price

Title:

 

Vice President

By:

 

/s/ Jordan Mike

Name:

 

Jordan Mikes

Title:

 

Senior Vice President